Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/269,539 filed on 02/19/2021. This application is a 35 USC §371 of International Application No. PCT/CN2019/107275 filed on 09/23/2019. A preliminary amendment filed with the application is entered. Claims 5, 7, 10, 17, 20, 22, 30-31 have been amended. Claims 2, 6, 8-9, 11, 18-19, 21, 23-24, 26, 29, 33-37 are cancelled. Claims 1, 3-5, 7, 10, 12-17, 20, 22, 25, 27-28, and 30-32 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. CHINA 201811127677.6 filed on 09/27/2018, has been made of record.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 02/19/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Objections
Claims 12 and 16 are objected to because of the following informalities:

Claim 12: should read, “…wherein the processing circuitry controlling to indicate the plurality of transmitting beams to the user equipment comprises: generating a medium access control (MAC) control element (CE) containing identification information associated with the plurality of transmitting beams; and controlling to send the MAC CE to the user equipment so as to activate the plurality of transmitting beams. “

Claim 16: should read, “… wherein the processing circuitry controlling to indicate the plurality of transmitting beams to the user equipment comprises: including identification information associated with the plurality of transmitting beams in Downlink Control Information (DCI); and controlling to send the DCI to the user equipment.”  

Appropriate correction/s is/are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2018059005 A1; hereinafter “Gao”).

Regarding claim 1, Gao discloses an electronic device on side of control device, comprising: 
a processing circuitry (P. 17, Lines 15-16: an embodiment of the present invention provides a base station, where the base station includes a memory, a processor, and a transceiver) configured to: 
select one or more transmitting beams to be used for downlink transmission with a user equipment based on beam information reported by the user equipment (P. 21, Lines 44-46 to P.22, Line 1: 2) The terminal receives the downlink beam training signal sent by the base station, and obtains the signal strength information of each downlink beam training signal by measuring the downlink beam training signal. The terminal reports the information about the downlink transmit beam to the base station; P. 20, Lines 16-18; Fig. 2: Step 201: The base station determines, from the plurality of downlink transmit beams, a primary downlink transmit beam and at least one secondary downlink transmit beam for the terminal.); and 
control to indicate the one or more transmitting beams to the user equipment (P. 20, Lines 20-22; Fig. 2: Step 202: The base station sends configuration information of the primary downlink transmission beam and configuration information of the at least one secondary downlink transmission beam to the terminal.), 
But Gao does not explicitly disclose wherein the processing circuitry is configured to perform the selecting of transmitting beams according to a beam reporting mode of the user equipment, and to select a plurality of transmitting beams in case where the user equipment reports the beam information in a group-based beam reporting mode.
However, Gao further discloses that the terminal may report recommended beams for a channel based on measuring the control training signals sent to a group of terminals (P. 29, Lines 38-41: Step E: The terminal acquires the first beamforming manner in the control signal when detecting that the effective control channel exists in the N control resource subsets, where the effective control channel refers to that the control signal of the control channel is sent to The terminal [or] is sent to the terminal group where the terminal is located.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao, based on the above further teaching from Gao, to derive “wherein the processing circuitry is configured to perform the selecting of transmitting beams according to a beam reporting mode of the user equipment, and to select a plurality of transmitting beams in case where the user equipment reports the beam information in a group-based beam reporting mode”, and thus obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable selecting of the best beam for a group of terminals in the same geographical area.

Regarding claim 27, Gao discloses an electronic device on side of user equipment comprising: 
a processing circuitry (P. 17, Lines 26-27: According to a tenth aspect, a terminal of the embodiment of the present invention includes a memory, a processor, and a transceiver) configured to: report beam information to a control device (P. 21, Lines 44-46 to P.22, Line 1: 2) The terminal receives the downlink beam training signal sent by the base station, and obtains the signal strength information of each downlink beam training signal by measuring the downlink beam training signal. The terminal reports the information about the downlink transmit beam to the base station); 
receive identification information on a plurality of beams from the control device (P. 20, Lines 16-18; Fig. 2: Step 201: The base station determines, from the plurality of downlink transmit beams, a primary downlink transmit beam and at least one secondary downlink transmit beam for the terminal; P. 20, Lines 20-22; Fig. 2: Step 202: The base station sends configuration information of the primary downlink transmission beam and configuration information of the at least one secondary downlink transmission beam to the terminal; P. 24, Lines 29-32: a) The base station includes information about the downlink transmit beam, such as the identifier of the downlink transmit beam, in the configuration information of each CSI-RS. The configuration information of the CSI-RS may be transmitted through higher layer signaling or through physical layer signaling, such as DCI (downlink control information).); and 
receive the plurality of beams transmitted by the control device by using the identification information (P. 8, Lines 24-31: Receiving, by the terminal, a control signal sent by the base station, where the control signal includes a first beamforming manner corresponding to a signal of a data channel between the base station and the terminal, where the first beamforming manner is Beamforming a signal of the data channel by using the primary downlink transmit beam and/or the at least one secondary downlink beam; and receiving, by the terminal, a signal sent by the base station by using the data channel according to the first beamforming manner.).  
But Gao does not explicitly disclose a processing circuitry configured to: report beam information to a control device in a group-based beam reporting mode.
However, Gao further discloses that the terminal may report recommended beams for a channel based on measuring the control training signals sent to a group of terminals (P. 29, Lines 38-41: Step E: The terminal acquires the first beamforming manner in the control signal when detecting that the effective control channel exists in the N control resource subsets, where the effective control channel refers to that the control signal of the control channel is sent to The terminal [or] is sent to the terminal group where the terminal is located.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao, based on the above further teaching from Gao, to derive “a processing circuitry configured to: report beam information to a control device in a group-based beam reporting mode”, and thus obtain the limitations of claim 27, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable selecting of the best beam for a group of terminals in the same geographical area.

Regarding claim 30, Gao discloses the limitations of claim 27 as set forth, and Gao further discloses wherein the identification information is included in a medium access control (MAC) control element (CE) or in Downlink Control Information (DCI) (P. 24, Lines 29-32: a) The base station includes information about the downlink transmit beam, such as the identifier of the downlink transmit beam, in the configuration information of each CSI-RS. The configuration information of the CSI-RS may be transmitted through higher layer signaling or through physical layer signaling, such as DCI (downlink control information).).
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (identification information included in DCI) which anticipates the genus (MPEP 2131.02).

Claims 3-4, 12-17, 25, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Park et al. (US 20190190669 A1; hereinafter “Park”).

Regarding claim 3, Gao discloses an electronic device on side of control device, comprising: a processing circuitry (P. 17, Lines 15-16: an embodiment of the present invention provides a base station, where the base station includes a memory, a processor, and a transceiver) configured to:
 select a plurality of transmitting beams to be used for downlink transmission with a user equipment from a set of transmitting beams based on beam information reported by the user equipment (P. 21-22: 2) The terminal receives the downlink beam training signal sent by the base station, and obtains the signal strength information of each downlink beam training signal by measuring the downlink beam training signal. The terminal reports the information about the downlink transmit beam to the base station; P. 20, Lines 16-18; Fig. 2: Step 201: The base station determines, from the plurality of downlink transmit beams, a primary downlink transmit beam and at least one secondary downlink transmit beam for the terminal.); and 
control to indicate the plurality of transmitting beams to the user equipment (P. 20, Lines 20-22; Fig. 2: Step 202: The base station sends configuration information of the primary downlink transmission beam and configuration information of the at least one secondary downlink transmission beam to the terminal.). 
Gao further discloses determining the best downlink transmission beam and the best uplink receiving beam based on measurements (P. 47, Lines 18-27: Receiving, by the transceiver unit, recommended downlink transmission beam information reported by the terminal; determining, according to the recommended downlink transmission beam information, a primary downlink transmission beam and at least one secondary downlink transmission beam for the terminal; or Determining, according to the data signal and/or the control signal of the terminal, the signal strength information of the multiple uplink receiving beams, and determining, according to the determined signal strength information of the multiple uplink receiving beams, the terminal information a primary downlink transmit beam and at least one secondary downlink transmit beam.).
But Gao does not disclose wherein for the user equipment, the plurality of transmitting beams are mutually compatible in transmitting and receiving.  
However, in the same field of endeavor, Park discloses control to indicate the plurality of transmitting beams to the user equipment, wherein for the user equipment, the plurality of transmitting beams are mutually compatible in transmitting and receiving ([0410] P-3 (procedure): P-3 is used to enable the (repetitive) measurement of a UE for the same TRP Tx beam so as to determine/change a UE Rx beam if the UE uses beamforming. That is, since such P-3 has an object for a UE to determine an optimal/proper Rx beam, the same TRP “Tx” beam may be “repetitively” measured/received using different “Rx” beams (more specifically, RSs transmitted through the same TRP Tx beams are measured using different Rx beams). [0519] In the case of an SRS resource of a specific (for (UL) CSI acquisition) indicated by an SRI, in a Tx beam determination, separate indication may be received to comply with a Tx beam applied to another specific SRS resource (for UL BM) or separate indication may be received to comply with a (reception) beam (and a compatible transmission beam) applied to another specific DL RS (e.g., a CSI-RS (for DL BM) through a CSI-RS resource indicator (CSI)).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao, based on the above teaching from Park, to obtain the limitations of claim 3, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by selecting beams that are mutually compatible in transmitting and receiving in order to enable efficient exchange of data between a base station and a UE.

Regarding claim 4, Gao and Park disclose the limitations of claim 3 as set forth, and Park further discloses acquiring compatibility information about the set of transmitting beams; and selecting the plurality of transmitting beams which are mutually compatible, based on the compatibility information ([0410] P-3 (procedure): P-3 is used to enable the (repetitive) measurement of a UE for the same TRP Tx beam so as to determine/change a UE Rx beam if the UE uses beamforming. That is, since such P-3 has an object for a UE to determine an optimal/proper Rx beam, the same TRP “Tx” beam may be “repetitively” measured/received using different “Rx” beams (more specifically, RSs transmitted through the same TRP Tx beams are measured using different Rx beams). [0519] In the case of an SRS resource of a specific (for (UL) CSI acquisition) indicated by an SRI, in a Tx beam determination, separate indication may be received to comply with a Tx beam applied to another specific SRS resource (for UL BM) or separate indication may be received to comply with a (reception) beam (and a compatible transmission beam) applied to another specific DL RS (e.g., a CSI-RS (for DL BM) through a CSI-RS resource indicator (CSI)); sharing the measurement data is equivalent to providing compatibility information).

Regarding claim 12, Gao and Park disclose the limitations of claim 3 as set forth, and Park further discloses sending transmit beam indication via MAC CE ([0522] It is preferred to minimize (UL) DCI overhead. In such a meaning, to transmit SRS Tx beam indication signaling through a MAC CE may be preferred.). A skilled artisan would have been able to apply this teaching to derive wherein the processing circuitry controlling to indicate the plurality of transmitting beams to the user equipment comprises: generating a medium access control (MAC) control element (CE) containing identification information associated with the plurality of transmitting beams; and controlling to send the MAC CE to the user equipment so as to activate the plurality of transmitting beams.  

Regarding claim 13, Gao and Park disclose the limitations of claim 12 as set forth, and Gao further discloses wherein the processing circuitry includes identification information associated with the plurality of transmitting beams in a single MAC CE (P. 4, Lines 23-25: 4) The terminal reports the information about the recommended downlink transmit beam to the base station. The related information includes the identifier of the recommended downlink transmit beam (for example, the number of the downlink transmit beam).).  

Regarding claim 14, Gao and Park disclose the limitations of claim 12 as set forth, and Park further discloses wherein the processing circuitry is further configured to: activate a transmitting beam to be used in a downlink transmissions by using a MAC CE, wherein each of the MAC CEs corresponds to one of the downlink transmissions ([0522] an SRS Tx beam may be dynamically indicated by the dynamic triggering of an SRS-resource level (i.e., each SRS resource, as described above, is controlled by a specific (another) Tx beam that may be controlled/indicated/configured by separate MAC CE signaling); [0526] That is, MAC CE signaling to trigger/activate SRS transmission may include triggered SRS resource (or SRS resources, SRS resource set) identification information and another reference signal information to which a Tx beam to be associated/applied/used for the corresponding SRS resource has been applied.). 
Furthermore, Gao discloses identification information associated with at least one transmitting beam to be used in the downlink transmission (P. 4, Lines 23-25: 4) The terminal reports the information about the recommended downlink transmit beam to the base station. The related information includes the identifier of the recommended downlink transmit beam (for example, the number of the downlink transmit beam).); and
activating transmitting beams to be used in multiple downlink transmissions for the same content (P. 8: Performing beamforming on the control signal of the control channel through the primary downlink transmission beam, and performing beam-pair control through the auxiliary downlink transmission. The control signal of the channel is beamformed, and the control signal of the control channel is subjected to diversity beamforming through the primary downlink transmit beam and the secondary downlink beam; thus, the same content may be transmitted on the primary DL beam and the secondary DL beam).
Based on these teachings, a skilled artisan would have been able to derive wherein the processing circuitry is further configured to: activate transmitting beams to be used in multiple downlink transmissions for the same content by using a predetermined number of MAC CEs, wherein each of the MAC CEs corresponds to one of the downlink transmissions and contains identification information associated with at least one transmitting beam to be used in the downlink transmission.

Regarding claim 15, Gao and Park disclose the limitations of claim 12 as set forth, and Park further discloses wherein the processing circuitry is further configured to: activate a transmitting beam to be used in a downlink transmissions by using a MAC CE, wherein each of the MAC CEs corresponds to one of the downlink transmissions ([0522] an SRS Tx beam may be dynamically indicated by the dynamic triggering of an SRS-resource level (i.e., each SRS resource, as described above, is controlled by a specific (another) Tx beam that may be controlled/indicated/configured by separate MAC CE signaling); [0526] That is, MAC CE signaling to trigger/activate SRS transmission may include triggered SRS resource (or SRS resources, SRS resource set) identification information and another reference signal information to which a Tx beam to be associated/applied/used for the corresponding SRS resource has been applied.). 
Furthermore, Gao discloses identification information associated with at least one transmitting beam to be used in the downlink transmission (P. 4, Lines 23-25: 4) The terminal reports the information about the recommended downlink transmit beam to the base station. The related information includes the identifier of the recommended downlink transmit beam (for example, the number of the downlink transmit beam).); and
activating transmitting beams to be used in multiple downlink transmissions for the same content (P. 8: Performing beamforming on the control signal of the control channel through the primary downlink transmission beam, and performing beam-pair control through the auxiliary downlink transmission. The control signal of the channel is beamformed, and the control signal of the control channel is subjected to diversity beamforming through the primary downlink transmit beam and the secondary downlink beam.).
Based on these teachings, a skilled artisan would have been able to derive wherein the processing circuitry is further configured to: activate transmitting beams to be used in multiple downlink transmissions for the same content by using a predetermined number of MAC CEs, wherein each of the MAC CEs corresponds to one of the downlink transmissions and contains identification information associated with at least one transmitting beam to be used in the downlink transmission.
Gao further discloses continuing retransitions when NACK is received or no acknowledgement is received form the terminal (P. 28, Lines 22-26: the base station continuously receiving the HARQ sent by the terminal (Hybrid Automatic Repeat reQuest), when the NACK (Negative Acknowledgement) feedback or the feedback of the terminal is not received, the update is performed according to the primary downlink transmission beam and the at least one secondary downlink transmission beam.). A skilled artisan would have been able to apply this teaching to derive control to perform the downlink transmissions for the same content in sequence; receive an acknowledgement message for a downlink transmission from the user equipment; and terminate the downlink transmissions for the same content in case where the acknowledgement message indicates that the downlink transmission is successful.

Regarding claim 16, Gao and Park disclose the limitations of claim 3 as set forth, and Gao further discloses wherein the processing circuitry controlling to indicate the plurality of transmitting beams to the user equipment comprises: including identification information associated with the plurality of transmitting beams in Downlink Control Information (DCI); and controlling to send the DCI to the user equipment (P. 24, Lines 29-32: a) The base station includes information about the downlink transmit beam, such as the identifier of the downlink transmit beam, in the configuration information of each CSI-RS. The configuration information of the CSI-RS may be transmitted through higher layer signaling or through physical layer signaling, such as DCI (downlink control information).).  

Regarding claim 17, Gao and Park disclose the limitations of claim 16 as set forth, and Park further discloses wherein the DCI includes a plurality of fields associated with the plurality of transmitting beams, and each of the fields contains identification information associated with respective one of the transmitting beams or wherein the DCI includes a single field associated with the plurality of transmitting beams, and the identification information of the plurality of transmitting beams is encoded into the field ([0540] And/or in an example of such coding, an SRS resource(s) may be basically indicated in the description of each state/codepoint/value of a specific DCI/field (e.g., ASRS field) to indicate SRS transmission triggering. Tx beam-related/indication/configuration information to be applied to an indicated SRS resource(s) may be joint-encoded and included (refer to the following ASRS field example).).  

Regarding claim 28, Gao discloses an electronic device on side of user equipment comprising: 
a processing circuitry (P. 17, Lines 26-27: According to a tenth aspect, a terminal of the embodiment of the present invention includes a memory, a processor, and a transceiver) configured to report beam information of a set of beams to a control device (P. 47, Lines 18-27: Receiving, by the transceiver unit, recommended downlink transmission beam information reported by the terminal; determining, according to the recommended downlink transmission beam information, a primary downlink transmission beam and at least one secondary downlink transmission beam for the terminal).; 
receive identification information on a plurality of beams from the control device (P. 20, Lines 16-18; Fig. 2: Step 201: The base station determines, from the plurality of downlink transmit beams, a primary downlink transmit beam and at least one secondary downlink transmit beam for the terminal; P. 20, Lines 20-22; Fig. 2: Step 202: The base station sends configuration information of the primary downlink transmission beam and configuration information of the at least one secondary downlink transmission beam to the terminal; P. 24, Lines 29-32: a) The base station includes information about the downlink transmit beam, such as the identifier of the downlink transmit beam, in the configuration information of each CSI-RS. The configuration information of the CSI-RS may be transmitted through higher layer signaling or through physical layer signaling, such as DCI (downlink control information).); and 
receive the plurality of beams transmitted by the control device by using the identification information (P. 8: Receiving, by the terminal, a control signal sent by the base station, where the control signal includes a first beamforming manner corresponding to a signal of a data channel between the base station and the terminal, where the first beamforming manner is Beamforming a signal of the data channel by using the primary downlink transmit beam and/or the at least one secondary downlink beam; and receiving, by the terminal, a signal sent by the base station by using the data channel according to the first beamforming manner.).  
But Gao does not disclose a processing circuitry configured to report beam information and compatibility information of a set of beams to a control device, wherein for the user equipment, the plurality of beams are mutually compatible in transmitting and receiving.
However, in the same field of endeavor, Park discloses a processing circuitry configured to report beam information and compatibility information of a set of beams to a control device, wherein for the user equipment, the plurality of beams are mutually compatible in transmitting and receiving ([0410] P-3 (procedure): P-3 is used to enable the (repetitive) measurement of a UE for the same TRP Tx beam so as to determine/change a UE Rx beam if the UE uses beamforming. That is, since such P-3 has an object for a UE to determine an optimal/proper Rx beam, the same TRP “Tx” beam may be “repetitively” measured/received using different “Rx” beams (more specifically, RSs transmitted through the same TRP Tx beams are measured using different Rx beams). [0519] In the case of an SRS resource of a specific (for (UL) CSI acquisition) indicated by an SRI, in a Tx beam determination, separate indication may be received to comply with a Tx beam applied to another specific SRS resource (for UL BM) or separate indication may be received to comply with a (reception) beam (and a compatible transmission beam) applied to another specific DL RS (e.g., a CSI-RS (for DL BM) through a CSI-RS resource indicator (CSI)).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao, based on the above teaching from Park, to obtain the limitations of claim 28, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by selecting beams that are mutually compatible in transmitting and receiving in order to enable efficient exchange of data between a base station and a UE.

Regarding claim 31, Gao and Park disclose the limitations of claim 28 as set forth, and Gao further discloses wherein the identification information is included in a Downlink Control Information (DCI) (P. 24, Lines 29-32: a) The base station includes information about the downlink transmit beam, such as the identifier of the downlink transmit beam, in the configuration information of each CSI-RS. The configuration information of the CSI-RS may be transmitted through higher layer signaling or through physical layer signaling, such as DCI (downlink control information).).
Furthermore, Park discloses wherein the identification information is included in a medium access control (MAC) control element (CE) ([0522] It is preferred to minimize (UL) DCI overhead. In such a meaning, to transmit SRS Tx beam indication signaling through a MAC CE may be preferred.).
A skilled artisan would have been able to apply these teachings to derive wherein the identification information is included in a medium access control (MAC) control element (CE) or in Downlink Control Information (DCI).

Regarding claim 32, Gao and Park disclose the limitations of claim 28 as set forth, and Park further discloses wherein the processing circuitry is further configured to measure the beam information of the set of beams, and report the beam information to the control device together with the compatibility information ([0410] P-3 (procedure): P-3 is used to enable the (repetitive) measurement of a UE for the same TRP Tx beam so as to determine/change a UE Rx beam if the UE uses beamforming. That is, since such P-3 has an object for a UE to determine an optimal/proper Rx beam, the same TRP “Tx” beam may be “repetitively” measured/received using different “Rx” beams (more specifically, RSs transmitted through the same TRP Tx beams are measured using different Rx beams; [0519] In the case of an SRS resource of a specific (for (UL) CSI acquisition) indicated by an SRI, in a Tx beam determination, separate indication may be received to comply with a Tx beam applied to another specific SRS resource (for UL BM) or separate indication may be received to comply with a (reception) beam (and a compatible transmission beam) applied to another specific DL RS (e.g., a CSI-RS (for DL BM) through a CSI-RS resource indicator (CSI)); sharing the measurement data is equivalent to providing compatibility information).

Claims 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Park and further in view of Cezanne et al. (US 20180199258 A1; hereinafter “Cezanne”).

Regarding claim 5, Gao and Park disclose the limitations of claim 4 as set forth. But Gao and Park do not disclose wherein the compatibility information includes transmitting compatibility information obtained from the control device indicating whether the set of transmitting beams can be transmitted simultaneously, or receiving compatibility information obtained from the user equipment indicating whether the set of transmitting beams can be received simultaneously by the user equipment.  
However, in the same field of endeavor, Cezanne discloses whether the set of transmitting beams can be transmitted simultaneously ([0096] When the UE 615 is able to indicate one or more sets of MIMO-compatible transmit beams to the network access device 605, before the transmit beams 620 are transmitted, the network access device 605 may select a set of the MIMO-compatible transmit beams for performing a receive beam refinement procedure with the UE 615. The receive beam refinement procedure may include simultaneously transmitting the selected set of MIMO-compatible transmit beams, on orthogonal resources, from the network access device 605 to the UE 615.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao and Park as applied to claim 4, based on the above teaching from Cezanne, to obtain the limitations of claim 5, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by selecting simultaneously transmitting and receiving the selected compatible beams in order to enable efficient exchange of data between a base station and a UE.

Regarding claim 7, Gao, Park, and Cezanne disclose the limitations of claim 5 as set forth, and Cezanne further discloses wherein the receiving compatibility information includes any of: a binary indication as to whether all of the set of transmitting beams can be received simultaneously; a mark for each of the set of transmitting beams, wherein the processing circuitry determines transmitting beams that can be received simultaneously by the user equipment based on the mark; or information received from the user equipment for one or more subsets of the set of transmitting beams, wherein the transmitting beams in each subset can be received simultaneously by the user equipment ([0096] When the UE 615 is able to indicate one or more sets of MIMO-compatible transmit beams to the network access device 605, before the transmit beams 620 are transmitted, the network access device 605 may select a set of the MIMO-compatible transmit beams for performing a receive beam refinement procedure with the UE 615. The receive beam refinement procedure may include simultaneously transmitting the selected set of MIMO-compatible transmit beams, on orthogonal resources, from the network access device 605 to the UE 615; thus, indicating information received from the user equipment for one or more subsets of the set of transmitting beams, wherein the transmitting beams in each subset can be received simultaneously by the user equipment). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (information on a  subset of transmitting beams that can be received simultaneously) which anticipates the genus (MPEP 2131.02).

Regarding claim 10, Gao, Park, and Cezanne disclose the limitations of claim 5 as set forth, and Park further discloses acquiring compatibility information about the set of transmitting beams from the terminal ([0410] P-3 (procedure): P-3 is used to enable the (repetitive) measurement of a UE for the same TRP Tx beam so as to determine/change a UE Rx beam if the UE uses beamforming. That is, since such P-3 has an object for a UE to determine an optimal/proper Rx beam, the same TRP “Tx” beam may be “repetitively” measured/received using different “Rx” beams (more specifically, RSs transmitted through the same TRP Tx beams are measured using different Rx beams); [0519] In the case of an SRS resource of a specific (for (UL) CSI acquisition) indicated by an SRI, in a Tx beam determination, separate indication may be received to comply with a Tx beam applied to another specific SRS resource (for UL BM) or separate indication may be received to comply with a (reception) beam (and a compatible transmission beam) applied to another specific DL RS (e.g., a CSI-RS (for DL BM) through a CSI-RS resource indicator (CSI)); sharing the measurement data is equivalent to providing compatibility information).
Furthermore, Gao discloses receiving beam information from the terminal (P. 47, Lines 18-27: Receiving, by the transceiver unit, recommended downlink transmission beam information reported by the terminal; determining, according to the recommended downlink transmission beam information, a primary downlink transmission beam and at least one secondary downlink transmission beam for the terminal).
A skilled artisan would have been able to combine these teachings from Park and Gao to derive  wherein the receiving compatibility information is included in a beam report sent by the user equipment together with the beam information.

Claims 20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Park and further in view of Guo et al. (US 20190141693 A1; hereinafter “Guo”).

Regarding claim 20, Gao and Park disclose the limitations of claim 16 as set forth. But Gao and Park do not disclose wherein the identification information is a transmission configuration indicator (TCI) state ID, and wherein each TCI state ID is configured to indicate two or more transmitting beams. 
However, in the same field of endeavor, Guo discloses wherein the identification information is a transmission configuration indicator (TCI) state ID, and wherein each TCI state ID is configured to indicate two or more transmitting beams ([0283] In NR, the beam indication for a PDSCH is generally indicated by the “transmission configuration indication” filed in one DCI that schedules the PDSCH. One TCI (transmission configuration indicator) state can be signaled through the transmission configuration indication field. Each TCI state can be associated with one DL RS ID (for example, one CSI-RS resource, on SS/PBCH block) and the associated RS ID can indicate the spatial QCL reference.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao and Park as applied to claim 16, based on the above teaching from Guo, to obtain the limitations of claim 20, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring TCI states for transmitting beams in order to enable efficient transmission of PDSCH on multiple beams to a UE.

Regarding claim 22, Gao and Park disclose the limitations of claim 16 as set forth. But Gao and Park do not disclose wherein the identification information includes an index to at least one transmission configuration indicator (TCI) state.  
However, in the same field of endeavor, Guo discloses wherein the identification information includes an index to at least one transmission configuration indicator (TCI) state ([0283] In NR, the beam indication for a PDSCH is generally indicated by the “transmission configuration indication” filed in one DCI that schedules the PDSCH. One TCI (transmission configuration indicator) state can be signaled through the transmission configuration indication field. Each TCI state can be associated with one DL RS ID (for example, one CSI-RS resource, on SS/PBCH block) (= an index) and the associated RS ID can indicate the spatial QCL reference.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao and Park as applied to claim 16, based on the above teaching from Guo, to obtain the limitations of claim 22, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring and identifying TCI states for transmitting beams in order to enable efficient transmission of PDSCH on multiple beams to a UE.

Regarding claim 25, Gao and Park disclose the limitations of claim 12 as set forth, and Gao further discloses performing transmission of a PDSCH by using a plurality of transmitting beams (P. 8: Receiving, by the terminal, a control signal sent by the base station, where the control signal includes a first beamforming manner corresponding to a signal of a data channel(= PDSCH)  between the base station and the terminal, where the first beamforming manner is Beamforming a signal of the data channel by using the primary downlink transmit beam and/or the at least one secondary downlink beam; and receiving, by the terminal, a signal sent by the base station by using the data channel according to the first beamforming manner.).   
But Gao and Park do not disclose wherein the processing circuitry is further configured to: configure a radio resource control (RRC) layer parameter tci-PresentInMACCE for the user equipment; and perform transmission of physical downlink shared channel (PDSCH) by using the plurality of transmitting beams in case where the parameter tci-PresentInMACCE is turned on.  
However, in the same field of endeavor, Guo discloses using TCI indication in MAC CE to select QCL configuration ([0325] By doing the embodiment provided in this embodiment, it does not need to use RRC message to configure K≥1 TCI states for control resource set #0 and the UE can be requested to assume all the SS/PBCH blocks are equivalently the configured TCI states (for QCL configuration) to control resource set#0, then the gNB only need to use TCI indication MAC-CE message to select one SS/PBCH block as the QCL configuration for the control resource set #0.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao and Park as applied to claim 12, based on the above teaching from Guo, to obtain the limitations of claim 25, because a skilled person would have been able to conceive an RRC parameter that indicates that TCI is provided via MAC CE. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by using TCI indication in MAC CE to dynamically select QCL configuration in order to enable transmission of PDSCH on multiple beams to a UE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471